El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
El Banco recurrente instó acción civil en cobro de dinero y ejecución de prenda e hipoteca contra Luis Ramón Berrios y su esposa, la recurrida Carmen Providencia Rodríguez. Expedido el emplazamiento el 7 junio, 1979, transcurrió el término original de la Regla 4.3(b) sin diligencia, y el 26 diciembre solicitó el demandante prórroga de 30 días que le fue concedida el 2 enero, 1980 y emplazada dicha codeman-dada el 8 enero, 1980. Ella formuló moción para desestimar el pleito sobre la premisa de que solicitada la prórroga fuera de término, la desestimación de la demanda es compulsoria y automática, sin alternativa alguna fundada en discreción del tribunal. La sala de instancia denegó la moción, pero recon-sideró con grandes reservas seis meses después (el 23 sep-tiembre, 1980) expresando que “nos hemos convencido, contra nuestra noción de lo justo, de que nuestra resolución conva-lidatoria del emplazamiento diligenciado cuando había trans-currido un plazo major de seis meses estaba equivocada y que debemos dejarla sin lugar”.
Recurrió el Banco en certiorari, y el 21 noviembre, 1980 expedimos orden para mostrar causa por la que no deba en consecuencia final reinstalarse la primera decisión de instan-cia, que deniega la desestimación. Ha comparecido la deman-*723dada-recurrida en extenso alegato, abarcador en su análisis de esta situación procesal, sin mencionar la disposición general sobre prórroga o reducción de términos contenida en la Regla 68.2 de Procedimiento Civil, 1979.
Las Reglas que nos conciernen son:
Regla 4.3(b), El emplazamiento será diligenciado en el tér-mino de seis (6) meses de haber sido expedido. Dicho término solo podrá ser prorrogado por un término razonable a discreción del tribunal si el demandante demuestra justa causa para la concesión de la prórroga y solicita la misma dentro del término original. Transcurrido el término original o su prórroga sin que el emplazamiento hubiere sido diligenciado, se tendrá a la parte actora por desistida, con perjuicio.

Regla 68,2. Prórroga o reducción de términos

Cuando por estas reglas o por una notificación dada en vir-tud de sus disposiciones, o por una orden del tribunal se requiera o permita la realización de un acto en o dentro de un plazo especificado, el tribunal podrá, por justa causa, en cualquier mo-mento y en el ejercicio de su discreción, (1) previa moción o notificación o sin ellas, ordenar que se prorrogue o acorte el término si así se solicitare antes de expirar el término original-mente prescrito o según prorrogado por orden anterior; o (2) a virtud de moción presentada después de haber expirado el plazo especificado, permitir que el acto se realice si la omisión se debió a negligencia excusable; pero no podrá prorrogar o reducir el plazo para actuar bajo las disposiciones de las Reglas 43.3, 44.1, 47, 48.2, 48.4, 49.2, 53.1, 53.2, 53.3 y 53.7, salvo lo dispuesto en las mismas bajo las condiciones en ellas prescritas.
Tanto el texto de una como de la otra regla transcritas dejan sentado con gran claridad la ingerencia decisiva de la discreción judicial en la prórroga del término para diligenciar el emplazamiento, discreción para determinar, en el momento procesal en que se suscite la cuestión, si medió justa causa o negligencia excusable en la omisión combatida.
En ausencia de alegación por la recurrida de que hubo arbitrariedad o abuso de discreción del juez al validar el emplazamiento diligenciado fuera del término original *724reglado, hemos de presumir su primera actuación bien fun-dada en justa causa, aun sin su explícita declaración de que decretaba el archivo de la demanda por desistimiento “man-datorio”, contra su noción de lo justo.
La Regla 4.3 (b) es un desarrollo paralelo de la 39.2 (b) (1) sobre desestimación del pleito por inactividad, y ambas tienen el mismo propósito de acelerar la litigación y despejar los calendarios, operando la primera en la temprana etapa del pleito. Sufriría el justo equilibrio procesal, de negar a la parte que no pudo diligenciar el emplazamiento en el término original de seis meses, la oportunidad de ser oído e invocar la discreción del juez con demostración de justa causa que la Regla 39.2 ordena para los casos en que no hubiere trámite du-rante los últimos seis meses.
El mecanismo provisto en la Regla 4.3 (b) para que trans-currido el término original o su prórroga sin que el emplaza-miento hubiese sido diligenciado se tenga a la parte actora por desistida con perjuicio, tiene naturaleza esencial de re-curso del tribunal “[c]on el propósito de acelerar la trami-tación de los pleitos y de que las partes ejerzan la debida dili-gencia”, (2) más que de defensa del demandado, quien, no obs-tante, podrá promoverla señalando oportunamente al tribunal la expiración del término, como puede hacerlo el Secretario a los fines de orden originada por el tribunal como en el caso de la Regla 39.2(b).
La determinación por el tribunal de justa causa para prorrogar el término del emplazamiento, en ausencia de abuso de discreción, debe deducirse de su negativa a imponer *725la sanción de desistimiento con perjuicio. El más poderoso instrumento para hacer justicia reservado a los jueces es la discreción. La equidad nació precisamente de la necesidad de atemperar el rigor de la norma mediante recurso a la concien-cia del juzgador. La sanción de desistimiento con perjuicio ordenada en la Regía 4.3(b) para la falta de diligencia del emplazamiento está predicada sobre la discreción del tribunal en la estimación de justa causa. La expiración del término de seis meses no tiene efecto de caducidad de la citación, ni de nulidad, ni mucho menos afecta la jurisdicción del tribunal. Aun aplicando la regla con la mayor severidad, no tendría más fuerza coercitiva que la asociada al cumplimiento estricto, como en el caso de la Regla 53.1(a), que obliga a radicar en el tribunal apelativo copia del escrito de apelación (Morales v. Méndez Más, 109 D.P.R. 843 (1980)); o el de previa notificación al Estado de la acción civil en daños (Loperena Irizarry v. E.L.A., 106 D.P.R. 357 (1977)), pre-ceptos asequibles a la intervención moderadora del arbitrio judicial al estimar la existencia de causa justificada en tem-prana etapa del procedimiento. Como toda prórroga, ésta debe producirse en circunstancias meritorias que superen el rigor crítico del juez orientado siempre hacia el cumplimiento de los términos, elemento vital de la pronta y justa decisión de los casos. Regla 6.7.

Con estos antecedentes y fundamentos, se expedirá el auto, y la resolución de 23 septiembre, 1980, que ordenó el archivo del pleito por desistimiento será anulada.

El Juez Asociado Señor Martín emitió voto disidente al cual se une el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Negrón García concurrió en el resultado sin opinión.
—O—

 Regla 39.2(b) — -“El juez administrador ordenará la desestimación y archivo de todos los asuntos civiles pendientes en los cuales no se hubiere efectuado trámite alguno por cualquiera de las partes durante los últimos seis meses, a menos que tal inactividad se le justifique oportunamente. Mociones sobre suspensión o transferencia de vista o de prórroga no serán consideradas como un trámite a los fines de esta regla.”


 Comentarios del Secretariado de la Conferencia Judicial, 32 L.P.R.A. Ap. III, Regla 4.3.